Citation Nr: 0911226	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 27, 
1998, for the grant of a 30 percent disability rating for 
urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that granted an increased rating of 30 
percent for service-connected urticaria, effective from 
January 27, 1998.

In September 2007, the Veteran was scheduled for a travel 
board hearing before the Board.  However, he failed to 
appear. 


FINDINGS OF FACT

1.  In August 1997, the RO denied the Veteran's claim for a 
disability rating in excess of 10 percent for urticaria; the 
Veteran did not submit a notice of disagreement within one 
year of the notice of that decision.

2.  On June 11, 1998, VA received a claim for an increased 
rating for urticaria.

3.  In February 2000, the RO granted entitlement to an 
increased rating of 30 percent for urticaria, effective 
January 27, 1998.

4.  There was no claim, formal or informal, for an increased 
rating filed after August 15, 1997 and before June 11, 1998.

5.  There is no medical evidence to establish a rating higher 
than 10 percent for the Veteran's urticaria prior to January 
27, 1998.


CONCLUSION OF LAW

The requirements for an effective date earlier than January 
27, 1998, for the award of a 30 percent disability rating for 
service-connected urticaria have not been met.  38 U.S.C.A.  
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A February 2000 rating decision awarded a 30 percent 
disability rating for urticaria, effective January 27, 1998.  
The Veteran and his representative assert that he is entitled 
to an effective date of October 1994 for this increased 
rating.

The Veteran's service-connected urticaria is evaluated under 
Diagnostic Codes 7899-7806.  The provisions of 38 C.F.R. § 
4.27 provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  As there is no specific diagnostic code for 
urticaria, the RO rated the disability as analogous to eczema 
under Diagnostic Code 7806.  

Prior to August 30, 2002, the criteria of Diagnostic Code 
7806 for eczema rated as 30 percent disabling where exudation 
or itching is constant, or where there are extensive lesions 
or marked disfigurement.  A 50 percent rating is warranted 
when there is eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Code 7806 
(effective prior to Aug. 30, 2002).

The general rule with regard to an award of increased 
compensation is that the effective date for such an award 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule 
applies where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation.  Otherwise, the effective date 
remains the date the claim is received.  38 U.S.C.A. § 
5110(b)(2); 38  C.F.R. § 3.400(o)(2). 

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating and (2) a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  Hazan v. Gober, 10 Vet. App. 511 (1992).

VA recognizes formal and informal claims.  A formal claim is 
one that has been filed in the form prescribed by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a).  An informal claim must be written, see Rodriguez 
v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must 
identify the benefit being sought.  Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998).

The procedural history in this case shows that the Veteran's 
initial claim for service connection for urticaria was 
received by VA in May 1976.  The claim was granted by the RO 
in July 1976 and a noncompensable rating was assigned, 
effective April 29, 1976.  Notice of that decision and his 
appellate rights was sent to the Veteran in August 1976; he 
did not appeal this decision.  The Veteran submitted a claim 
for increased rating that was received at the RO on October 
12, 1994.  In an April 1995 decision, the RO increased the 
rating to 10 percent, effective October 12, 1994.  Notice of 
that decision and his appellate rights was sent to the 
Veteran that same month; he did not appeal this decision.  
The Veteran submitted a claim for an increased rating which 
was received at the RO in December 1996, which the RO denied 
in an April 1997 rating decision and continued in an August 
1997 rating decision.  The Veteran was notified of these 
decisions and his appellate rights; however, he did not 
appeal.  

Thereafter, the Veteran submitted an application for an 
increased rating which was date-stamped as being received at 
the RO on June 11, 1998.  In a March 1999 rating decision, 
the RO denied the claim for an increased rating.  The Veteran 
submitted a notice of disagreement as to that decision and 
the RO issued a statement of the case addressing the 
evaluation.  In February 2000, the RO granted a rating of 30 
percent and assigned an effective date of January 27, 1998.  
The Veteran did not perfect an appeal as to the evaluation.  
In April 2000, the Veteran disagreed with the effective date 
assigned for the grant of the 30 percent disability rating.  
The RO issued an SOC in January 2006 and the Veteran 
perfected his appeal as to the effective date in February 
2006.  

Because the Veteran did not appeal the April 1995 or August 
1997 RO rating decisions, those decisions are final and are 
not subject to revision in the absence of clear and 
unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 
7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006).  
The Veteran has not asserted CUE in those decisions.  Under 
these circumstances, the Board is precluded from assigning an 
effective date based on the claims considered in the April 
1995 and August 1997 rating decisions.  See 38 C.F.R. § 
3.400(o).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

The Veteran filed a claim for an increased rating on June 11, 
1998.  During the period between August 1997 and the receipt 
of the Veteran's claim for an increased rating in June 1998, 
the evidence reflects no request for an increased rating for 
urticaria in any filings.  Hence, there is not a single 
document of record, prior to June 11, 1998, that may be 
reasonably construed as a claim for an increased rating for 
urticaria.  38 C.F.R. §§ 3.151(a), 3.155(a).

Based on the foregoing, the Board finds that the date of 
receipt of the Veteran's current claim for an increased 
rating for urticaria is June 11, 1998.  Under 38 C.F.R. § 
3.400(0)(2), it is necessary to determine whether, sometime 
between June 11, 1997 and June 11, 1998 the Veteran's 
urticaria increased in severity.

The pertinent medical evidence during this time period 
includes the report of a July 1997 VA examination of the 
skin.  At that time, the Veteran stated that areas of 
blisters would form over any part of this body and become 
intensely pruritic leaving a hyperpigmented scar.  He had 
scars over the forearms, scalp, lower extremities, and left 
fourth toe.  Physical examination revealed the presence of a 
healing bolus over the left fourth toe.  There were 
hyperpigmented scars over the right lower extremity, left 
anterior chest, both forearms, and 3 cm scar over the right 
posterior occiput.  The Veteran was diagnosed as having 
chronic urticaria with residual scars.  A 30 percent rating 
is not warranted under the former regulations as the evidence 
shows the Veteran did not suffer from constant exudation or 
itching, extensive lesions, or marked disfigurement.  

A January 27, 1998, Nursing Admission Assessment noted the 
Veteran had a psoriasis-type traveling rash, presently noted 
on his right lower extremity, left foot and occipital region 
of the scalp.  The RO considered that report and assigned the 
30 percent rating, effective that date, noting that it was 
factually ascertainable that an increase in disability 
occurred.  No other evidence of record demonstrates 
entitlement to a 30 percent disability rating prior to 
January 27, 1998.

In sum, the date of claim here is June 11, 1998.  The date 
upon which it is first factually ascertainable that 
entitlement to a 30 percent rating was warranted is January 
27, 1998.  As the later of these dates controls, there is no 
basis for an effective date prior to the effective date of 
January 27, 1998 that was assigned.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran was sent substantially complete notice in 
November 2006, subsequent to the initial action on appeal.  
Although the appellant received inadequate notice, and that 
error is presumed prejudicial, the record reflects that the 
purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

The Veteran was notified that his claim was awarded with an 
effective date of June 11, 1998, the date it was factually 
ascertainable that an increase in disability occurred, and a 
30 percent rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for an earlier effective date and he 
demonstrated his actual knowledge of what was required to 
substantiate a claim in his arguments included in his appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 891.

Resolution of this claim turns on the Board's application of 
the relevant law and regulations governing effective dates 
for increased ratings to the evidence already associated with 
the claims file, in particular, the medical records showing 
treatment for the disability in question prior to June 11, 
1998.  See 38 C.F.R. § 3.400(o).  Thus, there is no duty to 
provide an examination or medical opinion as it could not 
affect adjudication of this claim.  Consequently, there is no 
further duty to assist the veteran with the development of 
his earlier effective date claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duties to notify and assist. 38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an effective date earlier than January 27, 
1998, for the grant of a 30 percent disability rating for 
urticaria is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


